Citation Nr: 1825984	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for service-connected left knee strain.  

2.  Entitlement to a disability rating higher than 10 percent for service-connected right ankle strain.  

3.  Entitlement to service connection for a respiratory condition, to include bronchitis.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to an initial disability rating higher than 30 percent for service-connected irritable bowel syndrome (IBS).  

7.  Entitlement to a disability rating higher than 10 percent for service-connected allergic rhinosinusitis.  

8.  Entitlement to an initial disability rating higher than 50 percent prior to December 9, 2010, and 70 percent from December 9, 2010, for major depressive disorder with anxiety disorder (also claimed as posttraumatic stress disorder (PTSD)).  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

10.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to April 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA):  A January 2008 rating decision by the Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for bronchitis; a September 2011 rating decision of the RO in Atlanta, Georgia, which, in pertinent part, denied rating increases for the Veteran's service-connected left knee and right ankle disabilities, and which denied entitlement to service connection for a right knee disability and hypertension; an August 2013 rating decision of the RO in Atlanta, Georgia, which granted service connection for IBS, and denied a rating increase for allergic rhinosinusitis and entitlement to a TDIU; and a June 2016 rating decision of the RO in Atlanta, Georgia, which granted special monthly compensation by reason of being housebound only.  

In September 2015, the Board remanded the issues of entitlement to a higher rating for IBS, allergic rhinosinusitis, right ankle strain, and left knee strain; service connection for a respiratory condition, a right knee disability, and hypertension; and entitlement to TDIU for further development.  In that decision, the Board also dismissed the issues of service connection for hypothyroidism and a rating higher than 70 percent from December 9, 2010 for major depressive disorder with anxiety disorder as the Veteran withdrew those issues; and granted a disability rating of 50 percent for major depressive disorder with anxiety disorder prior to December 9, 2010, which was implemented in the June 2016 rating decision.  In January 2017, the Board again remanded the issues of entitlement to a higher rating for IBS, allergic rhinosinusitis, right ankle strain, and left knee strain; service connection for a respiratory condition, a right knee disability, and hypertension; and entitlement to TDIU for further development.

Since the requested development has not been completed for the issues of service connection for a respiratory condition, a right knee disability, and hypertension, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was scheduled to testify at a Travel Board hearing in May 2017.  In May 2017 statement, she withdrew her hearing request.

The issues of entitlement to a higher rating for left knee strain, right ankle strain, and IBS; service connection for a respiratory condition, a right knee disability, and hypertension; entitlement to TDIU; and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's allergic rhinosinusitis is productive of complete obstruction of nasal passage on one side.

2.  The Board's September 2015 decision, which granted entitlement to a disability rating of 50 percent, but no higher, for major depressive disorder with anxiety disorder prior to December 9, 2010, and dismissed a rating higher than 70 percent from December 9, 2010 for major depressive disorder with anxiety disorder, was implemented by a June 2016 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for service-connected allergic rhinosinusitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2017).  

2.  The Veteran's claim for an initial disability rating higher than 50 percent prior to December 9, 2010, and 70 percent from December 9, 2010, for major depressive disorder with anxiety disorder is dismissed.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.101 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Regarding the issue of a higher rating for major depressive disorder with anxiety disorder, VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Those obligations are not at issue here, as the issue concerning the major depressive disorder with anxiety disorder must be dismissed as a matter of law.


II. Higher Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran contends that she is entitled to a higher rating for her service-connected allergic rhinosinusitis.  

The Veteran was granted service connection for allergic rhinosinusitis in a July 2009 rating decision and was assigned a 10 percent disability rating under Diagnostic Code 6522.  In the August 2013 rating decision on appeal, she was denied a higher rating for allergic rhinosinusitis.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6522, a 30 percent rating is provided for allergic or vasomotor rhinitis with polyps.  Without polyps, but with greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side a 10 percent rating is provided.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Veteran was afforded a VA examination in June 2013.  At that time, the Veteran complained of having itchy eyes, sneezing, congestion and hives.  She reported having laryngitis in the past 12 month and was treated with a z-pack for days.  She denied prolong use of antibiotics or use of intravenous antibiotics for a sinus infection.  The Veteran was diagnosed as having allergic rhinitis and allergic rhinosinusitis.  Examination revealed no obstruction either of 50 percent or the nasal passage on both sides or complete obstruction on one side, no hypertrophy of the nasal turbinates, no nasal polyps and no granulomatous conditions.  X-rays of the paranasal sinuses were unremarkable.  

Based on the evidence of record, the Board finds that the criteria for a higher rating for the Veteran's service-connected allergic rhinosinusitis have not been met.  The June 2013 VA examination demonstrates that the Veteran's nasal passages are clear and she does not exhibit any symptoms that would warrant a higher rating.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved and a rating higher than 10 percent is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

III.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105 (d)(5).  The Board has the authority to determine jurisdiction.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.101 (d).

In a September 2015 decision, the Board granted entitlement to a disability rating of 50 percent for major depressive disorder with anxiety disorder prior to December 9, 2010, and dismissed the issue of a rating higher than 70 percent from December 9, 2010 for major depressive disorder with anxiety disorder as the Veteran withdrew that issue.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) within 120 days.  The Board's decision is final as of the date stamped on the face of the decision when it was mailed.  See 38 C.F.R. § 20.1100.

In a June 2016 rating decision, the RO implemented the Board's September 2015 decision.  In July 2016, the Veteran filed a notice of disagreement with the June 2016 rating decision.  Although the submission meets the requirement of a notice of disagreement (NOD), an NOD cannot be filed against an RO decision that implements a decision made by the Board.

Thereafter, the RO issued a statement of the case (SOC) in March 2017, and the Veteran filed a VA Form 9 (substantive appeal) in April 2017. 

A veteran may not challenge the merits of a Board decision by expressing disagreement with the RO's implementing rating decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed.Cir.1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal"). 

Despite the RO's issuance of an SOC in March 2017, the September 2015 Board decision is final with respect to the issue of entitlement to an initial higher rating for major depressive disorder with anxiety disorder (also claimed as PTSD).  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  For this reason, and as the Veteran has not alleged an error of fact or law in the Board's September 2015 decision, the Veteran's appeal of the RO's June 2016 rating decision, which implemented the Board's September 2015 decision, is barred as a matter of law and the claim is dismissed. 


ORDER

Entitlement to a disability rating higher than 10 percent for service-connected allergic rhinosinusitis is denied.  

Entitlement to an initial disability rating higher than 50 percent prior to December 9, 2010, and 70 percent from December 9, 2010, for major depressive disorder with anxiety disorder (also claimed as PTSD), is dismissed.


REMAND

The Board finds that further development is necessary for the remaining issues on appeal.

As an initial matter, the Veteran's personnel records demonstrate that the Veteran served in Southwest Asia.  Therefore, the regulations regarding Veterans who served in the Persian Gulf are applicable in this case.  See 38 C.F.R. § 3.317.

The Veteran is seeking a higher rating for her service-connected left knee strain and right ankle strain.  In January 2017, the Veteran was provided VA examinations for these disabilities.  During the examinations, the Veteran's left knee and right ankle were examined; however, the Board has reviewed the findings and concludes that these findings are not adequate.  During the pendency of the appeal, the decision of Correia v. McDonald, 28 Vet. App. 158 (2016), was issued, which provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The January 2017 VA examinations do not meet the specifications of Correia, as they do not specify whether range of motion was tested on either active or passive motion.  Given this, further examinations are necessary.  38 C.F.R. § 3.159(c)(4) (2017).

Previously in September 2015, the Board remanded the issue of entitlement to service connection for a respiratory condition in order to obtain a VA examination as the August 2007 VA examination was inadequate because the VA examiner only addressed whether the Veteran had a current diagnosis of bronchitis and did not consider whether the Veteran has described symptoms that may be related to another disability.  In November 2015, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was diagnosed as having bronchitis in 2005 and also indicated that the Veteran had other pulmonary conditions, pertinent physical findings or scars due to pulmonary conditions; however, the examiner failed to provide a specific diagnosis.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness as the medical records do not document ongoing or repeated treatment or clinic visits for respiratory illness or breathing difficulties and the Veteran's acute bronchitis episode were self-limiting and resolved without residual.  The examiner noted that acute bronchitis generally is secondary to a viral respiratory infection and resolves with treatment.  The Board finds this opinion inadequate as the examiner failed to clearly state the Veteran's current respiratory diagnosis and did not consider the Veteran's statements regarding continued symptoms of chest tightness and congestion since service.  

In August 2017, the Veteran submitted a medical article stating that allergic rhinitis can aggravate asthma or lead to asthma development.  Therefore, a medical opinion is necessary in order to determine if the Veteran's current respiratory condition is caused or aggravated by the Veteran's service-connected allergic rhinosinusitis.  

Previously in September 2015, the Board remanded the issue of entitlement to service connection for a right knee disability to determine whether the Veteran has a right knee disability that is caused or aggravated by her service-connected left knee and/or right ankle disabilities.  The Veteran was afforded a VA examination in November 2015.  The examiner found that the Veteran did not have a current right knee disability and based the opinions on that finding.  The examiner did not explain why the Veteran had pain in her right knee that was found on examination in November 2015 and again was noted during the January 2017 VA examination.  

Furthermore, given the Veteran's service in Southwest Asia during the Gulf War, the examiners failed to determine the probable etiologies of the Veteran's symptoms, including the Veteran's complaints related to the chest and right knee; specifically whether all symptoms the Veteran is experiencing are attributable to known underlying pathology or an undiagnosed illness.  38 C.F.R. § 3.317.  

Previously in September 2015, the Board remanded the issue of entitlement to service connection for hypertension to determine whether the Veteran's hypertension is related to service or caused or aggravated by her service-connected psychiatric disorders.  In November 2015, the Veteran was afforded a VA examination and the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness as review of the service treatment medical records does not document that the Veteran was evaluated or treated for hypertension while in Military service.  The examiner, however, did not consider that the Veteran had elevated blood pressure readings during service and stated that she blacked out during service around 2003.  The examiner also opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness; however, it is not clear why the examiner provided this opinion as there is no evidence that the Veteran's hypertension preexisted service.  The examiner's rationale addressed whether the Veteran's hypertension was caused by her psychiatric disorders.  The examiner stated that the medical literature suggests that depression may be a risk factor associated with the development of hypertension, but it is not clear whether depression aggravates hypertension.  Risk factors for hypertension include age, obesity, family history, race, diet, physical inactivity and certain personality traits and depression and the Veteran had multiple risk factors for hypertension which include positive family history and excess weight.  The examiner concluded that the exact etiology of this Veteran's hypertension was unclear and an opinion as to whether hypertension is aggravated by the service connected major depressive and anxiety disorder should be further provided by a VA mental health specialist.  No opinion by a VA mental health specialist was obtained.  The Board finds this opinion inadequate as there is an unsupported finding that the Veteran's hypertension preexisted service and the examiner did not provide a rationale as to why the etiology of the Veteran's hypertension was unclear and an opinion by a VA mental health specialist was necessary.

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The Veteran was last afforded a VA examination for his service-connected IBS in June 2013.  Since then, the Veteran reported in a June 2017 statement that over the last few years her service-connected depressive and anxiety disorder, IBS, left knee, and right ankle have limited her to inconsistent temporary work.  As the evidence of record suggests her service-connected IBS has increased in severity since the most recent VA examination in 2013 as demonstrated by the worsening effects on her employment, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran is seeking entitlement to TDIU.  The Board finds that the Veteran's employment history is unclear from the record.  In September 2016, the Veteran submitted a TDIU application, which indicated that she last worked full-time in March 2016.  Additionally, the January 2017 VA psychiatric examiner stated that the Veteran has been able to hold temporary positions over the past few years, and currently works full time as an assembly line worker at a local warehouse and, therefore, found that the Veteran did not appear to be totally impaired occupationally and socially, but rather exhibiting occupational and social impairment with reduced reliability and productivity.  However, in the August 2017 brief, the Veteran's representative stated that the Veteran reported having been typically employed on a part-time and temporary basis through staffing agencies, which indicates a change in the Veteran's level of employment.  Therefore, the record is unclear as to whether any current employment would be considered substantially gainful or marginal employment.  On remand, the Veteran should be asked to complete an updated TDIU application (VA Form 21-8940) clearly identifying periods of unemployability due to service-connected disabilities, and the AOJ should, as necessary, solicit employment information from the employers identified.

The determination of the increased rating claims and service connection claims being remanded could affect the Veteran's SMC claim, as the Veteran's overall disability level may be found to be more severe.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service respiratory condition, right knee disability, and hypertension and current symptoms associated with her left knee strain, right ankle strain, and IBS.   

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Specifically, the RO must request that the Veteran complete and return VA Form 21-8940 (an official TDIU application), providing her employment history with salary information, average hours worked, etc., and clearly identify periods of unemployability due to her service-connected disabilities throughout the entire period on appeal.  The AOJ should then complete any other development deemed necessary, including soliciting employment information from the employers identified.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the RO must provide the Veteran with an appropriate examination to determine the current severity of her service-connected left knee disability and right ankle disability, to include all associated residuals.  The Veteran's file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's left knee and right ankle.  The examiner must record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must first indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of any opposite undamaged joint. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, with consideration of the clinical findings, and after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee disability and right ankle disability.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's left knee, and if so, whether it is slight, moderate, or severe.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Thereafter, schedule the Veteran for a medical examination by an appropriate VA examiner(s) to determine the etiology of the respiratory condition, right knee disability, and hypertension.  The claim file must be made available to the examiner for review prior to the examination.

Based on the review of the record, the examiner should opine as to whether all of the Veteran's symptoms can be attributed to a known clinical diagnosis.  

For any of the Veteran's symptoms can be attributed to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory condition, right knee disability, and hypertension are related to the Veteran's military service.  

As the Veteran served in Southwest Asia, if any symptoms cannot be attributed to a known diagnosis, the VA examiner should address whether service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) based on her service.

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory condition is caused or aggravated by her service-connected allergic rhinosinusitis.

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by her service-connected major depressive disorder with anxiety disorder.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must provide the Veteran with an appropriate examination to determine the current severity of her service-connected IBS.  The Veteran's file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


